ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Fluid Filtration Manufacturing Corp.            ) ASBCA No. 63241
                                                  )
  Under Contract No. SPMYM4-19-P-0423             )

  APPEARANCES FOR THE APPELLANT:                      Christopher S. Young, Esq.
                                                      Erin D. Brooks, Esq.
                                                       Business & Technology Law Group
                                                       Columbia, MD

  APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Julie K. Phillips, Esq.
                                                       Trial Attorney
                                                       DLA Land and Maritime
                                                       Columbus, OH

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: October 27, 2022



                                                CHRISTOPHER M. MCNULTY
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63241, Appeal of Fluid Filtration
Manufacturing Corp., rendered in conformance with the Board’s Charter.

       Dated: October 28, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals